I concur in denying the petition for a rehearing solely on the ground stated by me in my concurrence in the original result in this case. I have no doubt that upon equitable considerations the pleading of the statute of limitations may be enjoined and that this rule applies to municipalities the same as to others. Public honesty and integrity is just as sacred in the law, or should be, as private honesty and integrity. However, I think our statute allowing equitable replications makes an injunction unnecessary and that for this reason the bill should have been dismissed. Section 4302 C. G. L. Otherwise I think the judge below was correct in the view he took of this case.
BROWN, J., concurs.